DETAILED ACTION
In summary, the Applicant is required to elect:
One of Groups I and II
One of Species A-F
One of Species G-K
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Election/Restriction 
                          REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 28, 31, 34, 37, 39-42, 45, 51, 52, 59-62 drawn to apparatus for laser processing a material.
Group II, claim(s) 53, drawn to a method for laser processing a material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, and II lack unity of invention because even though the inventions of these groups require the technical features of claim 1, these technical features are not a special technical feature as they do not make                                                                                                                                                                                                a contribution over the prior art in view of Parviz et al., WO2015200271 (hereafter Parviz et al.) and further in view of Yao, WO 0041019 (hereafter Yao).  

“Apparatus for laser processing a material, which apparatus comprises a laser and an optical fibre wherein: the laser is connected to the optical fibre; the optical fibre is configured to transmit laser radiation emitted from the laser; ” ( Paragraph [2] teaches “laser systems typically include a laser emitter, the laser light from which is coupled into an optical fiber (or simply a "fiber"), and an optical system that focuses the laser light from the fiber onto the workpiece to be processed.”
“and the laser radiation is defined by a beam parameter product;” (Paragraph [2] teaches the beam parameter product “is the product of the laser beam's divergence angle (half-angle) and the radius of the beam at its narrowest point (i.e., the beam waist, the minimum spot size). The BPP quantifies the quality of the laser beam and how well it can be focused to a small spot”)
However, Parviz et al. does not teach a squeezing mechanism with periodic surface next to the optical fiber.
Yao teaches a system to filter the light propagating in a waveguide with a holder of periodic grating. Yao teaches
“and the apparatus is characterized in that: the apparatus includes at least one squeezing mechanism comprising a periodic surface defined by a pitch;” (Page 9, lines 5-19 teaches “In Figure 2 A, the optical fiber 204 is pressed between a holder, which in one embodiment is a flat block 208 and a periodic grating 212.”)
“ the optical fibre is located adjacent to the periodic surface;” ( Fig. 2A)

“and the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force; whereby the beam parameter product is able to be varied by adjusting the squeezing force.” ( Page 9, lines 5-19 teaches “Changing the pressure of the periodic grating 212 against the optical fiber 204 which is held in position by holder or flat block 208 causes certain wave lengths of light propagating in the optical fiber 204 in one propagating mode to couple to a different mode….. The changing pressure allows "tuning" (adjusting of the light propagation characteristics) of the optical fiber 204.”)



    PNG
    media_image1.png
    282
    653
    media_image1.png
    Greyscale


Fig. 2A of Yao teaches squeezing mechanism (216 and 208) with periodic surface 212 next to optical fiber 204
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the squeezing mechanism from Yao to the typical laser system of Parviz et al. One of ordinary skill in the art would have been motivated to do so in order to allow filtering the light propagating in a waveguide using external grating as taught by Yao in Abstract and Fig. 2A. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. (See MPEP § 2143, D.).






This application contains claims directed to more than one species of the generic invention of squeezing mechanisms in claim 1. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A : 5 (Fig. 1)
Species B : 15 (Fig. 1 and 2)
Species C : 40 (Fig. 3)
Species D : 50 (Fig. 4)
Species E : 60 (Fig. 6)
Species F : 82(Fig. 8)
Species A-F include different features and are not obvious variant of one another. Even though all these above mentioned species of squeezing mechanisms modulate the light, their structures are different and as a result the applied effects vary. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable 
This application contains claims directed to more than one species of the generic invention of optical fibers in claim 1. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species G: 90 (Fig. 11)
Species H: 140 (Fig. 14)
Species I: 160 (Fig. 16)
Species J: 180 (Fig. 18)
Species K: 190 (Fig. 19) 
Species G-K include different features and are not obvious variant of one another. Even though all these above mentioned species of optical fiber modulate the light propagation through the fiber, their structures are different and as a result the applied effects vary. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1. The technical features of generic claim 1 are not a special technical feature as they do not make a contribution over the prior art in view of Parviz et al., WO2015200271(hereafter Parviz et al.) and further in view of Yao, WO 0041019 (hereafter Yao) as discussed above.       
In summary, the Applicant is required to elect:
One of Groups I and II
One of Species A-F
One of Species G-K
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



A telephone call was not made to request an oral election to the above restriction requirement due to the multiple species and groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761